Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:

Life Care Center of Bardstown, Date: July 16, 2008

(CCN: 18-5149),

Docket No. C-07-468
Decision No. CR1818

Petitioner,

Centers for Medicare & Medicaid Services.

DECISION

Life Care Center of Bardstown, (Petitioner or facility), was in substantial compliance with
Medicare and Medicaid participation requirements based on the survey of Petitioner’s
facility completed on April 3, 2007. Therefore, there is no basis for the Centers for
Medicare & Medicaid Services (CMS) to impose remedies against Petitioner.

I. Background

Petitioner, located in Bardstown, Kentucky, is authorized to participate in Medicare as a
skilled nursing facility (SNF) and the Kentucky Medicaid program as a nursing facility
(NF). On April 3, 2007, the Division of Health Care Facilities and Services for the State
of Kentucky (the state agency) completed a survey of Petitioner’s facility, the results of
which are reported in a Statement of Deficiencies (SOD) bearing that date. The state
agency determined that Petitioner was not in substantial compliance with Medicare and
Medicaid participation requirements at the immediate jeopardy level and recommended
that CMS impose remedies. CMS notified Petitioner by letter dated April 20, 2007, that it
concurred with the state agency findings and recommendations, and that it intended to
impose the following remedies: a CMP of $4,050 per day effective January 3, 2007, until
Petitioner returned to substantial compliance; a denial of payments for new admissions
(DPNA) effective as soon as notification requirements can be met; and termination of the
facility’s provider agreement effective April 26, 2007, if substantial compliance was not
achieved before that date. On April 23, 2007, the state agency completed a revisit survey
at Petitioner’s facility and determined that immediate jeopardy had been abated as of
2

March 28, 2007, but that isolated deficiencies continued, and therefore, Petitioner
remained out of substantial compliance with participation requirements. By letter dated
May 1, 2007, CMS notified Petitioner that the remedies imposed by its letter of April 20,
2007 would continue, but that the CMP would accrue at a lower rate of $100 per day
effective March 28, 2007, until substantial compliance is achieved.

The state agency conducted a second revisit at Petitioner’s facility on May 11, 2007, and
determined that the facility achieved substantial compliance as of April 10, 2007.

By letter dated May 25, 2007, Petitioner timely requested a hearing and denied all
allegations of non-compliance. The case was assigned to me for hearing and decision on
June 12, 2007.

conducted an in-person hearing in Louisville, Kentucky on February 19-20, 2008.
CMS offered exhibits (CMS Exs.) | through 26, which were admitted. Petitioner offered
exhibits (P. Exs.) 1 through 35, which I admitted into evidence.

CMS elicited testimony from Donna Wherry (Resident 1's granddaughter); Belinda Sue
Beard ( state surveyor); and Betty Jo Branham, Registered Nurse (R.N.) (state survey
nurse consultant/inspector). Petitioner elicited testimony from Misty Morgenson, R.N.
(facility director of nursing); Natalie Suffoletta, Licensed Practical Nurse (L.P.N.)
(facility nurse); and Susan Lincoln, R.N. (facility nurse consultant).

Both parties submitted a post hearing brief (CMS Br. and P. Br., respectively), and
response brief (CMS Reply and P. Reply, respectively) and each party received a copy of
the hearing transcript (Tr.).

Based on the applicable law and regulations, the documentary evidence, and the
testimony taken at the hearing, the preponderance of the evidence shows that Petitioner
was in substantial compliance with applicable federal participation requirements
governing nursing homes and, therefore, no enforcement remedy may be imposed.

II. Discussion

A. Issues

The issues in this case are:

Whether there is a basis for the imposition of enforcement
remedies; and, if so,

Whether the remedies imposed are reasonable.
B. Applicable Law

Petitioner is a long-term care facility participating in the federal Medicare program as a
SNF and in the state Medicaid program as a NF. The statutory and regulatory
requirements for participation by a long-term care facility are found at sections 1819 and
1919 of the Social Security Act (Act) and at 42 C.F.R. Part 483. Sections 1819 and 1919
of the Act vest the Secretary with authority to impose CMPs against a long-term care
facility for failure to comply substantially with federal participation requirements.

Facilities that participate in Medicare may be surveyed on behalf of CMS by state survey
agencies in order to determine whether the facilities are complying with federal
participation requirements. 42 C.F.R. §§ 488.10-488.28, 488.300-488.335. Pursuant to
42 C.F.R. Part 488, CMS may impose a per instance CMP (PICMP) or per day CMP
against a long-term care facility when a state survey agency concludes that the facility is
not complying substantially with federal participation requirements. 42 C.F.R.

§§ 488.406; 488.408; 488.430. The regulations in 42 C.F.R. Part 488 also give CMS a
number of other remedies that can be imposed if a facility is not in compliance with
Medicare requirements. Jd.

The regulations specify that a CMP that is imposed against a facility on a per day basis
will fall into one of two broad ranges of penalties. 42 C.F.R. §§ 488.408, 488.438. The
upper range of CMP, of from $3050 per day to $10,000 per day, is reserved for
deficiencies that constitute immediate jeopardy to a facility’s residents, and, in some
circumstances, for repeated deficiencies. 42 C.F.R. §§ 488.438(a)(1)(i), (d)(2). The
lower range of CMP, from $50 per day to $3000 per day, is reserved for deficiencies that
do not constitute immediate jeopardy, but either cause actual harm to residents, or cause
no actual harm, but have the potential for causing more than minimal harm. 42 C.F.R.
§ 488.438(a)(1)(ii). There is only a single range of $1000 to $10,000 for a PICMP that
applies whether or not immediate jeopardy is present. 42 C.F.R. §§ 488.408(d)(1)(iv),
488.438(a)(2).

The Act and regulations make a hearing before an ALJ available to a long-term care
facility against which CMS has determined to impose a CMP. Act, section 1128A(c)(2);
42 C.F.R. §§ 488.408(g), 498.3(b)(13). The hearing before an ALJ is a de novo
proceeding. Anesthesiologists Affiliated, et. al, DAB CR65 (1990), aff'd, 941 F.2d 678
(8th Cir. 1991); Emerald Oaks, DAB No. 1800, at 11 (2001); Beechwood Sanitarium,
DAB No. 1906 (2004); Cal Turner Extended Care Pavilion, DAB No. 2030 (2006); The
Residence at Salem Woods, DAB No. 2052 (2006). A facility has a right to appeal a
“certification of noncompliance leading to an enforcement remedy.” 42 C.F.R.

§ 488.408(g)(1); see also, 42 C.F.R. §§ 488.330(e), 498.3. However, the choice of
remedies by CMS or the factors CMS considered when choosing remedies are not subject
to review. 42 C.F.R. § 488.408(g)(2). A facility may only challenge the scope and
4

severity level of noncompliance found by CMS ifa successful challenge would affect the
amount of the CMP that could be collected by CMS or impact upon the facility’s nurse
aide training program. 42 C.F.R. §§ 498.3(b)(14), (d)(10)(i). CMS’s determination as to
the level of noncompliance “must be upheld unless it is clearly erroneous.” 42 C.F.R.

§ 498.60(c)(2). This includes CMS’s finding of immediate jeopardy. Woodstock Care
Center, DAB No. 1726, at 9, 39 (2000), aff'd, Woodstock Care Center v. U.S. Dept. of
Health and Human Services, 363 F.3d 583 (6th Cir. 2003). The Departmental Appeals
Board (the Board) has long held that the net effect of the regulations is that a provider has
no right to challenge the scope and severity level assigned to a noncompliance finding,
except in the situation where that finding was the basis for an immediate jeopardy
determination. See, e.g., Ridge Terrace, DAB No. 1834 (2002); Koester Pavilion, DAB
No. 1750 (2000). Review of a CMP by an ALJ is governed by 42 C.F.R. § 488.438(e).

The Board has addressed the allocation of the burden of persuasion and the burden of
production or going forward with the evidence in past cases, in the absence of specific
statutory or regulatory provisions. Application of the Board’s analysis and approach is
not disputed in this case and is appropriate. When a penalty is proposed and appealed,
CMS must make a prima facie case that the facility has failed to comply substantially
with federal participation requirements. “Prima facie” means generally that the evidence
is “(s)ufficient to establish a fact or raise a presumption unless disproved or rebutted.
Black’s Law Dictionary 1228 (8th ed. 2004). In Hillman Rehabilitation Center, DAB No.
1611, at 8 (1997), aff'd, Hillman Rehabilitation Center v. HHS, No. 98-3789 (GEB)
(D.N.J. May 13, 1999), the Board described the elements of the CMS prima facie case in
general terms as follows:

HCFA [now known as CMS] must identify the legal criteria
to which it seeks to hold a provider. Moreover, to the extent
that a provider challenges HCFA’s findings, HCFA must
come forward with evidence of the basis for its determination,
including the factual findings on which HCFA is relying and,
if HCFA has determined that a condition of participation was
not met, HCFA’s evaluation that the deficiencies found meet
the regulatory standard for a condition-level deficiency.

Hillman, DAB No. 1611, at 8. Thus, CMS has the initial burden of coming forward with
sufficient evidence to show that its decision to terminate is legally sufficient under the
statute and regulations. To make a prima facie case that its decision was legally
sufficient, CMS must: (1) identify the statute, regulation or other legal criteria to which it
seeks to hold the provider; (2) come forward with evidence upon which it relies for its
factual conclusions that are disputed by the Petitioner; and (3) show how the deficiencies
it found amount to noncompliance that warrants an enforcement remedy.
5

In Evergreene Nursing Care Center, DAB No. 2069 (2007), the Board explained as
follows:

CMS has the burden of coming forward with evidence related
to disputed findings that is sufficient (together with any
undisputed findings and relevant legal authority) to establish a
prima facie case of noncompliance with a regulatory
requirement. If CMS makes this prima facie showing, then
the SNF must carry its ultimate burden of persuasion by
showing, by a preponderance of the evidence, on the record as
a whole, that it was in substantial compliance during the
relevant period. See Hillman Rehabilitation Center, DAB No.
1611 (1997), aff'd, Hillman Rehabilitation Ctr. v. HHS, No.
98-3789 (GEB) (D.N.J. May 13, 1999); Batavia Nursing and
Convalescent Inn, DAB No. 1911 (2004), aff'd, Batavia
Nursing and Convalesent Center v. Thompson, No. 04-3687
(6th Cir. 2005); Guardian Health Care Center, DAB No.
1943 (2004); Fairfax Nursing Home, Inc., DAB No. 1794
(2001), aff'd, Fairfax Nursing Home v. Dep't of Health &
Human Srvcs., 300 F.3d 835 (7th Cir. 2002), cert. denied, 537
U.S. 1111, 123 S. Ct. 901 (2003).

CMS makes a prima facie showing of noncompliance if the evidence CMS relies on is
sufficient to support a decision in its favor absent an effective rebuttal. Hillman
Rehabilitation Center, DAB No. 1663, at 8 (1998), aff'd, Hillman Rehabilitation Ctr. v.
HHS, No. 98-3789 (GEB) (D. N.J. May 13, 1999). A facility can overcome CMS’s prima
facie case either by rebutting the evidence upon which that case rests, or by proving facts
that affirmatively show substantial compliance. Tri-County Extended Care Center, DAB
No. 1936 (2004). “An effective rebuttal of CMS’s prima facie case would mean that at
the close of the evidence the provider had shown that the facts on which its case depended
(that is, for which it had the burden of proof) were supported by a preponderance of the
evidence.” Id. at 4 (quoting Western Care Management Corp., DAB No. 1921 (2004)).

C. Findings and Analysis

Below in boldface type are my numbered conclusions followed by the pertinent findings
of fact and analysis.
6

Based upon the survey that ended on April 3, 2007, state agency surveyors cited
Petitioner with three immediate jeopardy deficiencies (scope and severity level of “J”) of
42 C.F.R. §§ 483.10(b)(11) (Tag F 157)', 483.25 (Tag F 309), and 483.75 (Tag F 490).
The state agency also cited Petitioner for violations of 42 C.F.R. §§ 483.20(d)(3),
483.10(k)(2) (Tag F 280) at (scope and severity of “D”) a level of deficiency that presents
no actual harm but has the potential for more than minimal harm that does not amount to
immediate jeopardy. Petitioner does not challenge allegations of noncompliance with
Tag F 280, and therefore I will not address it in this decision, or the corresponding CMP
that CMS determined to impose as a result of the deficiency.

Based on the applicable law and regulations, the documentary evidence, and the
testimony taken at the hearing, the preponderance of the evidence shows that Petitioner
was in substantial compliance with federal participation requirements governing nursing
homes and, therefore, no enforcement remedy may be imposed. I note here that I base my
decision on a preponderance of all the evidence; although I took under advisement
Petitioner’s challenge to CMS’s prima facie case, I here accept that prima facie case to
have been sufficiently developed to require discussion of all the evidence, and in
particular, to require discussion of the persuasive evidence developed by Petitioner. And
I add here this emphatic reminder: my evaluation of a// the evidence, and my specific
assignment of weight and credibility to a// components of that evidence, are informed by
my observation of the witnesses as they testified, by their expressed and implied
opportunities to observe the events and phenomena they described, their observed care,
candor, and completeness in testifying, their training and experience in the subjects on
which they gave testimony, and the presence or absence of any interests on their parts that
might color or affect the testimony they gave. In short, my evaluation of the entire body
of evidence before me is derived from my role as the trial judge in this case, and for it I
claim all the deference that such a role historically and legally commands on appellate
review.

1. Petitioner established by a preponderance of the evidence that it was
in compliance with 42 C.F.R. § 483.10(b)(11) (Tag F 157).

The regulations at 42 C.F.R. § 483.10(b)(11) provide that:

' State surveyors use “Tag” designations that refer to the part of the State
Operations Manual (SOM), Appendix P, “Survey Protocol for Long Term Care
Facilities,” “Guidance to Surveyors” that pertain to the specific regulatory provision
allegedly violated.
7

Notification of Changes. (i) A facility must immediately inform the resident;
consult with the resident’s physician; and if known, notify the resident’s legal
representative or an interested family member when there is—

(A) An accident involving the resident which results in injury and has the
potential for requiring physician intervention;

(B) A significant change in the residents physical, mental, or
psychosocial status (i.e., a deterioration in health, mental, or
psychosocial status in either life-threatening conditions or clinical
complications);

(C) A need to alter treatment significantly (i.e. a need to discontinue an
existing form of treatment due to adverse consequenses, or to
commence a new form of treatment); or

(D) A decision to transfer or discharge the resident from the facility as
specified in § 483.12(a)

Most of CMS’s deficiency allegations from the April 4, 2007 survey stem from events
that occurred on January 2-3, 2007 involving Resident 1. I find, for purposes of this
discussion, that the evidence is sufficient to establish a prima facie case of a violation of
42 C.F.R. § 483.10(b)(11), but that Petitioner proved by a preponderance of the evidence
that it was in substantial compliance with applicable regulations.

Resident 1 was an 87-year-old woman who was admitted to Petitioner’s facility on July
30, 2006 following hospitalization during which it was determined that she was unable to
continue to live alone due to Alzheimer’s Disease and deteriorating cognitive ability. P.
Ex. 7. She suffered from, among other things, a history of heart problems, stroke,
fractures from falls at home, diabetes, hypothyroidism, urinary tract infection,
constipation, significant pain, and was generally not oriented to person, time, or place. P.
Exs. 6-9; Tr. 46-52.

While there are some specific details in which Petitioner and CMS disagree, the basic
facts of what occurred on January 2-3, 2007 are as follows. In the early evening of
January 2, Resident | received a visit from her granddaughter, Donna Wherry. During
the course of the visit, at approximately 8:30 p.m., Resident 1 “threw up” a large volume
of vomitus or emesis while in her bed. The nurse on call, L.P.N. Natalie Suffoletta,
facility staff, and Ms. Wherry cleaned up the emesis, replaced the soiled sheets and bed
covers, and changed Resident 1's clothes. Sometime thereafter, Ms. Wherry left the
facility and went home. At about 1:00 a.m. in the morning of January 3, Nurse Suffoletta
observed a small amount of emesis on Resident 1's night clothes. At approximately 4:00
a.m., Nurse Suffoletta and two CNAs were conducting bed checks when they discovered
that Resident 1 was unresponsive to verbal stimuli, and her vital signs were unstable.
Nurse Suffoletta attempted to contact the on-call physician by telephone but was unable
8

to reach him. Nurse Suffoletta contacted the facility’s Director of Nursing (DON) and
received an order to have Resident | sent to the hospital emergency room. An emergency
response ambulance arrived a few minutes later and transported Resident | to the
hospital. At some point during the early morning, Nurse Suffoletta also placed a call to
Resident 1's granddaughter, Ms. Wherry. At approximately 8:10 a.m. staff at the hospital
emergency room informed Nurse Suffoletta that Resident | had died. Tr. 32-45, 215-221;
CMS Ex. 17, at 30-31.

The April 3, 2007 SOD alleges that Petitioner failed to ensure the physician was notified
of Resident 1's significant change in condition and/or need to alter treatment, in violation
of 42 C.F.R. § 483.10(b)(11) (Tag F 157). Specifically, CMS alleges that Resident 1's
condition changed significantly when she vomited repeatedly during the evening and
early morning hours of January 2-3, 2007, and that Petitioner’s staff failed to notify
Resident 1's physician as required by the regulations and facility policy, thus placing her
in immediate jeopardy. CMS Br. 5-7.

The issue with respect to this deficiency allegation seems to turn on the interpretation of
“significant change” as that phrase appears in the regulations at 42 C.F.R.

§ 483.10(b)(1 1).

Petitioner maintains that the standard of care or criteria to apply in order to determine ifa
“significant change” has occurred is the facility policy which it has taken directly from
the American Medical Directors Association (AMDA) guidelines. CMS does not
challenge the applicability or validity of the policy or guideline. CMS Br. 6-7.

Where a patient presents with vomiting or emesis, Petitioner’s policy and the AMDA
guidelines require immediate physician notification when:

1. The emesis is bloody or coffee ground like in appearance; or

2. There are repeat episodes of vomiting (i.e. greater than 1 episode within
24 hours); or

3. The emesis is accompanied by abdominal pain and changes in vital
signs.

P. Ex. 29, at 20; P. Ex. 30, at 2.

According to the same standards, a “one time” or “single” episode of vomiting may be
reported the next office day. Id.
9

CMS argues that Resident 1 vomited repeatedly during the evening and early morning
hours of January 2-3, and that these instances indicate repeat episodes of vomiting.
Therefore, according to CMS, Petitioner’s staff should have contacted the physician well
before 4:00 a.m. on January 3, to report a significant change in Resident 1's condition.
CMS Br. 5-6.

Indeed, CMS contends that Resident 1 vomited as many as four times. It points to the
following evidence:

(1) Nurses notes taken by L.P.N. Suffoletta indicate that on January 2, at
approximately 8:30 p.m., Resident 1 vomited in large quantity. CMS Ex.
17, at 30.

(2) Ms. Wherry testified that a short time later she heard a sound in her
grandmother’s voice and Resident | vomited again. Tr. 38.

(3) At approximately 1:00 a.m. on January 3, a small amount of emesis was
observed on Resident 1's night clothes. CMS Ex. 17, at 31.

(4) In an interview with surveyors on February 27, 2007, a CNA who was
working on January 3, at approximately 4:00 a.m. observed a small amount
of vomit on Resident 1's right shoulder. CMS Ex. 3, at 6.

Petitioner argues that Resident 1 vomited only once, and that any other emesis that may
have followed shortly thereafter or any “spit up” constitute one episode of emesis. Thus,
according to Petitioner, Petitioner’s staff was not required to contact Resident 1's
physician immediately under the facility policy and applicable regulations. P. Br. 21-22.

I find on balance, that Petitioner established by a preponderance of the evidence that it
was in compliance with 42 C.F.R. § 483.10(b)(11). Ido not conclude, as CMS urges, that
each of the incidents (1)-(4) (above) represents multiple episodes of emesis. I find as a
matter of fact that there was one intermittent episode of emesis, extended over a limited
time.

The record shows, and there is no dispute between the parties, that Resident 1 vomited a
large quantity of emesis at approximately 8:30 p.m. on January 2. CMS Ex. 17, at 30.
Clearly, this represents the beginning or the onset of an incident or episode of emesis.
However, the other incidents — the second and the third — are much less clear.

The second incident refers to the incident in which Resident 1's granddaughter Ms.
Wherry testified that a short time after Resident 1 vomited the first time, she heard a
sound in her grandmother’s voice and Resident | vomited again. The record is not

10

entirely clear, but it seems that Ms. Wherry’s reference to the two vomiting incidents is
actually a reference to the first vomiting incident that occurred at approximately 8:30 p.m.
I reach this conclusion because the nurse’s notes from that evening indicate that the
granddaughter came out of Resident 1's room reporting emesis, and a small amount was
noted on bed covers. The head of Resident 1's bed was raised and she began vomiting
profusely. CMS Ex. 17, at 30. Thus the record indicates that Resident | vomited, paused
for a very short time, then vomited again in large quantity. This is consistent with Nurse
Suffoletta’s testimony. She testified in part that:

I was outside the hall - - I was in the hallway, but outside [Resident 1's]
room passing meds, and her granddaughter came and told me that [Resident
1] had thrown up and it was a very small amount. When I went in there, she
had a very large amount that she had threw up.

Tr. 215-216.

It is not uncommon that when one vomits, there is an initial release followed by a more
significant release shortly thereafter. Although there are two releases, given the short
period of time between the two, I consider this to be one episode of vomiting or emesis.
This is consistent with the common understanding of the word “episode,” which
Merriam-Webster’s Dictionary defines as, “an event that is distinctive and separate
although part of a /arger series.” Merriam-Webster’s Collegiate Dictionary (10th ed.
2001).

T also conclude that the third incident, when a small amount of emesis was observed on
Resident 1's night clothes at 1:00 a.m. does not amount to a separate episode of emesis at
all. It can be fairly characterized only as uncertain of time or nature, but the most likely
explanation of it is that it was the final, much-less-serious, manifestation of the episode
that had begun earlier in the evening.

Nurse Suffoletta testified that what she observed was a very small “golf ball size” amount
of emesis, which she characterized as more of a burp or something coughed up. Tr. 193,
219; CMS Ex. 17, at 31. Nurse Suffoletta did not believe that Resident 1 had vomited
again, and there were no reports from the CNAs that Resident 1 had vomited again or that
her condition had worsened between the hours of 8:00 p.m. and 4:00 a.m. Tr. 192, 220.
Thus, I find that Nurse Suffoletta reasonably — and for purposes of this decision,
correctly — concluded both that Resident 1 had not vomited at 1:00 a.m., and that she
was not required to notify the physician immediately.

CMS further argues that changes in Resident 1's condition should have prompted
Petitioner’s staff to immediately notify the physician. CMS Br. 11. CMS offered the
testimony of Ms. Wherry who indicated that she observed that her grandmother’s
11

demeanor had changed negatively, that her body had become cold and rigid, and that her
legs were discolored. Tr. 33-38.

While I have no intention here of disregarding Ms. Wherry’s observations, I reject CMS’s
argument based on them. Ms. Wherry was by all accounts a very attentive relative, who
visited her grandmother on a daily basis. Tr. 28-29, 165. However, while Ms. Wherry
certainly seemed to know her grandmother well, she is not a trained health care
professional, and thus her observations are that of a lay person. The nurses notes do not
indicate that the LPN or CNAs observed any significant change in Resident 1's condition
until 4:00 a.m. More importantly, the facility policy requires immediate notification
when a resident experiences an episode of emesis and a change in vital signs (i.e. body
temperature, blood pressure, pulse, respiration rate, etc.). Nurse Suffoletta testified that
she checked Resident 1's vital signs twice between 8:00 p.m. and 2:00 a.m., and found
them to be stable. Tr. 217, 227. CMS complains that Nurse Suffoletta failed to document
Resident 1's vital signs and criticized Petitioner for utilizing a “documentation by
exception” system. CMS Br. 11, 14-15. However, CMS never disputed whether Nurse
Suffoletta or its staff actually took Resident 1's vital signs and did not dispute that
“documentation by exception” is a common practice. CMS Br. 11, 14-15; Tr. 261. I find
as a matter of fact that Nurse Suffoleta did take those unrecorded but normal vital signs,
and I base my finding on my assessment of Nurse Suffoleta’s credibility. That
assessment takes into account her demeanor and candor while testifying, the consistency
of her testimony with all other written and oral evidence, her own experience and
training, and the absence of any impeaching evidence whatsoever on the point.

The record shows that Petitioner thereafter acted in accordance with applicable
regulations and facility policy. At 4:00 a.m. on the early morning of January 3, facility
staff discovered that Resident 1's vital signs had become unstable. Petitioner’s staff
recorded Resident I's vital signs as: pulse 43, blood pressure 125/23, respiration 12, and
temperature 94.9. These unstable vital signs and Resident 1's prior 8:30 p.m. episode of
emesis triggered Petitioner’s responsibility to contact the physician immediately.
Petitioner’s staff called both the attending and on-call physicians as required, but was
unable to reach either of them. Petitioner staff was eventually able to reach the DON, and
Resident 1 was subsequently transported to the hospital.

Therefore, I find that Petitioner established by a preponderance of the evidence that it was
in compliance with 42 C.F.R. § 483.10(b)(11).

2. Petitioner established by a preponderance of the evidence that it was
in compliance with 42 C.F.R. § 483.25 (Tag F 309).

This quality of care regulation provides that, “each resident must receive and the facility
must provide the necessary care and services to attain or maintain the highest practicable
12

physical, mental, and psychosocial well being, in accordance with the comprehensive
assessment and plan of care.” 42 C.F.R. § 483.25

CMS’s allegations of noncompliance under Tag F 309 are essentially based on the same
set of facts and circumstances involving Resident 1. CMS contends that Petitioner failed
to provide the necessary care and services for Resident 1 when she experienced a
significant change in condition. Specifically, CMS alleges that Petitioner failed to assess
Resident 1's change in condition, failed to monitor her oxygen saturation, and failed to
monitor her vital signs according to the physician’s orders, and that these failures placed
Resident | in immediate jeopardy. CMS Ex. 3, at 15.

Petitioner has established that Resident 1 received the necessary care and services in
accordance with the regulations. CMS has not demonstrated under this deficiency that
Petitioner failed to act based on a particular facility policy or standard of care. Nor has
there been any allegation or evidence that Petitioner’s care plans, or assessments failed to
meet Resident I's needs. As I have found and concluded above, Petitioner’s staff acted in
a manner consistent with professional standards of care quality, and there was no failure
on the part of Petitioner to properly monitor or assess Resident 1. Therefore, I find that
Petitioner was in compliance with 42 C.F.R. § 483.25.

3. Petitioner established by a preponderance of the evidence that it was
in compliance with the requirements of 42 C.F.R. § 483.75 (Tag F 490).

The regulation at 42. C.F.R. § 483.75 addresses standards of administration, and provides
that a facility must be administered in a manner that enables it to use its resources
effectively and efficiently to attain or maintain the highest practicable physical, mental,
and psychosocial well-being of each patient.

Again CMS relies on substantially the same facts underlying its claim that the facility did
not comply with the notification of changes (Tag F 157) regulation. CMS alleged that
this participation requirement was not met because the administrator or executive director
failed to: take necessary steps to prevent deficient practices, including investigating
contributing events, involving residents who experience a significant change in condition;
and ensure all staff where trained properly regarding procedures to effectuate the facilities
physician notification policy. I find that Petitioner established that it was in compliance
with applicable regulations.

The administration deficiency is a derivative deficiency based on findings of other
deficiencies. Cross Creek Health Care Center, DAB No. 1665, at 19 (1998).
13

The gravamen of this deficiency is a facility’s failure to have a protocol or procedure in
place, not merely the failure of the facility’s staff to follow the protocol in a specific
instance. CMS has not established that systemic breakdowns on the part of the
administration caused deficient facility practice. It might very well be that proof of a
series of staff lapses in following the protocol could prove administration ignorance of, or
a systemic disregard of, the protocol, which in turn could be seen as an administrative
failure to maintain the protocol in an effective and meaningful manner. CMS has not
established such proof. Its case, instead, has been refuted as to the predicate issue of the
staffs response to Resident 1's episode of vomiting; the failure of the predicate case
dooms the derivative citation based on the charged administrative deficiency. Therefore,
I find that Petitioner established by a preponderance of all the evidence, that it was in
substantial compliance with the requirements of 42. C.F.R. § 483.75.

4. CMP’s of $4,050 and $100 per day respectively, are unreasonable
based on the facts of this case as there are no violations and therefore
no basis for the imposition of CMP’s.

The remedy determinations made by CMS in this case are premised on the findings of
noncompliance made during the survey period. I have found that Petitioner was in
compliance with applicable participation requirements. Consequently, there is no basis
for CMS to impose remedies against Petitioner.

III. Conclusion

For all of the reasons set out above, I find and conclude that Petitioner was in substantial
compliance with participation requirements at issue in this case, and therefore, no
enforcement remedy may be imposed by CMS.

/s/
Richard J. Smith
Administrative Law Judge
